Citation Nr: 1209385	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating based on convalescence for a service-connected disability.  


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to February 1986.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Waco, Texas, VA Regional Office (RO).  

In February 2012 the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

At the hearing, the Veteran raised the issue of entitlement to service connection, to include as secondary to service-connected disability, for disabilities of the right and left knee, right and left hip, an acquired psychiatric disorder, to include depression and sleep impairment, hypertension, a back disability, disability of the rotator cuffs, hemorrhoids and pneumonia.  Transcript at 10-11 (2012).  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to a temporary total rating based on convalescence for a service-connected disability.  Essentially, he contends that his service-connected status post second metatarsal fracture of the left foot necessitated surgery in 2010.  Testimony at the hearing before the undersigned was to the effect that the Veteran incurred not only a left foot disability during service but also a related left ankle/leg disability and thus, service connection should be expanded to include the left ankle/leg disability, which would entitle him to a temporary total evaluation due to surgery for a left foot neuroma at the 3rd interspace, with a postoperative recovery period from February 8, 2010, to March 22, 2010.  

Lastly, the Veteran testified that he receives left foot treatment via the El Paso VA Health Care System VA Medical Center (VAHCS) in Texas every six months.  Records from the El Paso VAHCS, dated since February 2010 are not associated the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all records of the Veterans treatment from the El Paso VAHCS.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the El Paso VAHCS.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file 

2.  After associating any outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and extent of the left foot surgery in February 2010.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  It is requested that the examiner respond to the following questions: 

a.  Is it at least as likely as not that the Veteran's surgery involving the left foot in February 2010 was related to service-connected status post second metatarsal fracture of the left foot?

b.  Is it at least as likely as not that any left ankle/leg disability found to be present is etiologically related to or had its onset in service?

c.  Is it at least as likely as not that any left ankle/leg disability found to be present is etiologically related to his service-connected status post second metatarsal fracture of the left foot?  

d.  Or, is it at least as likely as not that any current left ankle/leg disability found to be present was caused or aggravated (permanently worsened) as a result of his service-connected status post second metatarsal fracture of the left foot?  If the examiner finds that a left ankle/leg disorder is aggravated by the service-connected status post second metatarsal fracture of the left foot, if possible, the examiner should indicate the degree of disability due to the aggravation.  

In offering these impressions, the examiner must acknowledge and discuss the competent lay evidence regarding a continuity of symptoms since service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

3.  Thereafter adjudicate whether service connection is warranted for a left leg/left ankle disability is warranted.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

